> Exhibit 10.2
> 
> 
> 
> THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
> SECURITIES LAW, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
> HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
> REGISTRATION STATEMENT UNDER THE ACT AND SUCH REGISTRATION OR QUALIFICATION AS
> MAY BE NECESSARY UNDER THE SECURITIES LAWS OF ANY STATE, OR AN EXEMPTION FROM
> SUCH REGISTRATION OR QUALIFICATION REQUIREMENTS UNDER THE ACT OR SUCH STATE
> LAW.
> 
> TELTRONICS, INC.
> 
> _________________
> 
> COMMON STOCK
> 
> PURCHASE WARRANT
> 
> _________________
> 
> Certificate No. W-1
> Dated as of July 6, 2005
> 
>         Reference is made to that certain Revolving Credit, Term Loan and
> Security Agreement dated as of the date hereof (as amended, supplemented or
> modified from time to time, the “Loan Agreement”), among TELTRONICS, Inc., a
> Delaware corporation (the “Company”), and CAPITALSOURCE FINANCE LLC, an
> affiliate of CS EQUITY LLC, a Delaware limited liability company (“CS
> Equity”), and to the other Loan Documents, pursuant to which such affiliate
> has agreed to make certain loans to the Borrowers (the “Loans”). This Warrant
> is issued at Closing under the Loan Agreement. The obligations of the
> above-named affiliate of CS Equity to execute and deliver the Loan Documents
> and to consummate the transactions thereunder are conditioned on, among other
> things, the issuance of this Warrant to CS Equity, and the Company has agreed
> to issue this Warrant to CS Equity in order to induce such affiliate to enter
> into the Loan Documents and to make the Loans.
> 
>         Capitalized terms used in this Warrant and not elsewhere defined
> herein shall have the meanings set forth in Schedule 1 to this Warrant or in
> the Loan Agreement (if defined therein).
> 
> 1.     Grant. In consideration of the foregoing and other value received, the
> Company hereby grants to CS Equity and/or its assigns or transferees
> (collectively, the “Holder”), at the exercise price set forth in Section 3
> below, the right to purchase up to 236,236 shares of Common Stock (or other
> security issued in accordance with Section 8) subject to adjustment from time
> to time (the “Warrant Shares”), which Warrant Shares equal 3.0% of the Common
> Stock Deemed Outstanding as of the date hereof after taking into account this
> Warrant (calculated on an as converted, fully diluted basis).
> 
> 2.     Exercise Period. The right to exercise this Warrant, in whole or in
> part, begins on the date hereof and expires on the later of (i) the tenth
> anniversary of the date hereof, and (ii) the
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> date 6 years after irrevocable payment in full in cash of all of the
> Obligations under, and termination of, the Loan Agreement (such later date,
> the “Expiration Date”).
> 
> 3.     Exercise Price. The exercise price of this Warrant is $0.35 per share
> (the “Exercise Price”).
> 
> 4.    Anti-Dilution Adjustment.
> 
>     (a)        Dilutive Transactions. Each time the Company enters into a
> Dilutive Transaction, the number of Warrant Shares issuable hereunder shall be
> increased to the number determined by performing the following calculation and
> rounding the resulting number to the nearest whole share: Divide: (i) the
> Non-Dilutive Price then in effect of a Warrant Share multiplied by the number
> of Warrant Shares then issuable hereunder, by (ii) the Weighted Average Per
> Share Value.
> 
>     (b)        Readjustment. If any option, right or right to convert or
> exchange any Common Stock Equivalent issued in connection with a Dilutive
> Transaction expires without having been exercised prior to the exercise in
> full of this Warrant, the number of Warrant Shares then issuable hereunder
> shall forthwith be readjusted to such lesser number (but in no event less than
> zero) as would have been issuable had the option, right or Common Stock
> Equivalent never been issued.
> 
> 5.     Other Adjustments.
> 
>     (a)        Adjustment for Change in Common Stock. If the Company (i) pays
> a dividend or makes a distribution on its Common Stock in shares of its Common
> Stock, (ii) subdivides, splits or reclassifies its outstanding shares of
> Common Stock into a greater number of shares, or (iii) combines or
> reclassifies its outstanding shares of Common Stock into a smaller number of
> shares (each, an “Adjustment Event”), the number of Warrant Shares issuable
> hereunder immediately prior to such action shall be proportionately adjusted
> so that the Holder will receive, upon exercise, the aggregate number and kind
> of shares of capital stock of the Company which it would have owned
> immediately following such action if the Holder had exercised this Warrant in
> full immediately prior to such Adjustment Event. The adjustment shall become
> effective immediately after the record date in the case of a dividend or
> distribution and immediately after the effective date in the case of a
> subdivision, combination or reclassification. The adjustment shall be made
> successively whenever any Adjustment Event occurs.
> 
>     (b)        Adjustment for Reorganization. Subject to Section 11.8, if
> there occurs any Reorganization or Change of Control, there shall thereafter
> be deliverable, upon exercise of this Warrant (in lieu of the number of
> Warrant Shares theretofore deliverable) and payment of the exercise Price the
> number of shares of stock or other securities or property to which a holder of
> the number of shares of Common Stock that would otherwise have been
> deliverable upon exercise of this Warrant in full would have been entitled
> upon such Reorganization or Change of Control if such Warrant had been
> exercised in full immediately prior to such Reorganization or Change of
> Control.
> 
>     (c)        Certificate as to Adjustments. In each case of any adjustment
> or readjustment in the number of shares, securities or other property issuable
> upon exercise of this
> 
> 
> 
> 
> 
> 2
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Warrant, the Company at its expense will promptly provide written notice to
> the Holder stating the number of shares of Common Stock, other securities or
> other property then issuable upon exercise of this Warrant and the applicable
> Exercise Price after such adjustment, showing how such amounts were
> calculated. Upon each adjustment of the number of Warrant Shares issuable
> hereunder, the Exercise Price shall also be equitably and proportionately
> adjusted.
> 
> 6.     Participation in Dividends, Distributions, Repurchases or Redemptions.
> If the Company declares any dividend in respect of Common Stock or makes any
> distribution, in each case, that is not in shares of Common Stock, or
> repurchases or redeems any of its Common Stock (except forfeitures by holders,
> and/or repurchases by the Company, of any shares of Common Stock or options
> pursuant to any employment agreements with executives of the Company or
> pursuant to any equity incentive plan in existence on the date hereof that has
> been approved by the stockholders of the Company and qualifies as an incentive
> plan under the Internal Revenue Code of 1986, as amended (collectively,
> “Permitted Redemptions”)), the Company will pay the Holder the declared
> dividend, or offer to include the Holder in such distribution, repurchase or
> redemption, as if the Holder had exercised this Warrant in full immediately
> prior to such event or any record date with respect thereto. If the Holder
> elects to participate in a repurchase or redemption, this Warrant shall be
> modified (as of the date of such event) so that the Holder shall be entitled
> to receive, upon exercise, the number of Warrant Shares issuable hereunder
> less the number of Warrant Shares redeemed or repurchased.
> 
> 7.     Prior Notice as to Certain Events.
> 
>     (a)        Dividends, Distributions, Subscription Rights. If the Company
> (i) pays any dividend, or makes any distribution, or repurchases or redeems
> any of its capital stock (except Permitted Redemptions), (ii) offers any
> subscription rights to the holders of its capital stock to purchase any
> additional shares of stock of any class or any other rights, or (iii)
> authorizes the issuance of shares of Common Stock or Common Stock Equivalents,
> then at least 15 Business Days prior to the action or record date for such
> action, the Company will send written notice to the Holder of the dates on
> which (A) the Company will close its books or take a record for such action,
> (B) such action will occur, and (C) the holders of capital stock of record
> will participate in such action.
> 
>     (b)        Reorganizations. If the Company (i) enters into any
> Reorganization, Change of Control or reclassification of its capital stock or
> equity securities, (ii) is the subject of a voluntary or involuntary
> dissolution, liquidation or winding up, (iii) takes any action, substantive
> steps or processes toward an IPO, or (iv) receives a notice from any holder of
> its equity securities that such holder desires to exercise any right to “put”
> or sell such securities back to the Company or to have such securities
> redeemed or repurchased by the Company, then at least 15 Business Days prior
> to such action or transaction, the Company will send written notice to the
> Holder of the dates on which (A) the Company will close its books or take a
> record for such action, (B) such action will occur, and (C) if applicable, the
> holders of capital stock of record may exchange their capital stock for
> securities or other property deliverable upon such action.
> 
> 8.     Alternate Class. If the Company consummates the registration of any
> Common Stock Equivalent (an “Alternate Class”) in accordance with the
> Securities Act of 1933, as
> 
> 
> 
> 3
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> amended (the “Securities Act”), upon the request of the Holder: (a) the
> Company will issue to the Holder, upon exercise of this Warrant, that number
> of shares of such Alternate Class that would be convertible into the number of
> Warrant Shares into which this Warrant is then convertible, and (b) all
> references herein to Common Stock and Warrant Shares shall be deemed to refer
> to the Alternate Class and such shares of such Alternate Class.
> 
> 9.     Reservation of Common Stock; Par Value. The Company will reserve and
> keep available for issuance and delivery upon the exercise of this Warrant
> such number of its authorized but unissued shares of Common Stock as will be
> sufficient to permit the exercise in full of this Warrant. Upon issuance, each
> of the Warrant Shares will be validly issued, fully paid and nonassessable,
> free and clear of all preemptive or similar rights, liens, security interests,
> charges and other encumbrances and/or restrictions on sale or otherwise.
> Without limiting the generality of the foregoing, the Company will (i) not
> permit the par value, if any, of its Common Stock to exceed the then effective
> Exercise Price, and in furtherance of the foregoing, shall promptly cause the
> Certificate of Incorporation of the Company to be amended to reduce the par
> value of the Common Stock if the Exercise Price is reduced below the current
> par value, and (ii) not amend or modify any provision of the Certificate of
> Incorporation of the Company or by-laws of the Company in any manner that
> would adversely affect in any material way the powers, preferences or rights
> of the Common Stock or which would adversely affect in any material way the
> rights of the Holder.
> 
> 10.     No Voting Rights; Limitations of Liability. Prior to exercise, this
> Warrant will not entitle the Holder to any voting rights or other rights as a
> stockholder of the Company not granted herein. No provision of this Warrant,
> in the absence of affirmative action by the Holder to exercise this Warrant,
> and no enumeration in this Warrant of the rights or privileges of the Holder,
> will give rise to any liability of such Holder for the Exercise Price.
> 
> 11.     Registration Rights.
> 
>         11.1     Effective Date. The rights of each Holder that holds
> Registrable Securities under this Section 11 are effective as of the date
> hereof and shall remain in full force and effect for so long as the Holder
> continues to hold any Registrable Securities.
> 
>         11.2     Piggyback Registrations.
> 
>                     (1)        RIGHT TO PIGGYBACK. Whenever the Company
> proposes to register any of its securities under the Securities Act (other
> than pursuant to a registration on Form S-8 or Form S-4 or any successor
> forms, a registration covering only an employee benefit plan (as defined in
> Rule 405 of the Securities Act) or a registration covering only securities
> proposed to be issued in exchange for securities or assets of another
> corporation) and the registration form to be used may be used for the
> registration of Registrable Securities (a “Piggyback Registration”), the
> Company will give prompt written notice to all holders of Registrable
> Securities and (subject to subsections (2) and (3) below) shall include in
> such registration all Registrable Securities with respect to which the Company
> has received written requests for inclusion therein within 15 Business Days
> after the day on which the Company’s notice is deemed delivered under the
> terms hereof. Solely for purposes of this Section 11,
> 
> 
> 
> 4
> 
> --------------------------------------------------------------------------------
> 
> “Registrable Securities” shall mean Registrable Securities with respect to
> which the Holder has exercised its rights to obtain under this Warrant shares
> of Common Stock.
> 
>                     (2)        PRIORITY ON INITIAL REGISTRATION. If a
> Piggyback Registration is an underwritten registration of shares being sold by
> the Company, and the managing underwriters advise the Company in writing that
> in their opinion the number of securities requested to be included in such
> registration exceeds the number which can be sold in such offering without
> adversely affecting the marketability of the offering, the Company will
> include in such registration: (i) first, the securities the Company proposes
> to sell; (ii) second, to the extent an amount of additional securities are to
> be included in the registration, the Registrable Securities requested to be
> included in such registration, and (iii) third, to the extent an amount of
> additional securities are to be included in the registration, all other
> securities requested to be included in such registration pursuant to the
> exercise of other piggyback registration rights granted by the Company,
> allocated on a pro rata basis.
> 
>                     (3)        PRIORITY ON SUBSEQUENT REGISTRATION. If a
> Piggyback Registration is an underwritten registration other than a
> registration of shares being sold by the Company, and the managing
> underwriters advise the Company in writing that in their opinion the number of
> securities requested to be included in such registration exceeds the number
> which can be sold in such offering without adversely affecting the
> marketability of the offering, the Company will include in such registration
> (i) first, Registrable Securities requested to be included in such
> registration, (ii) second, to the extent an amount of additional securities
> are to be included in the registration, the securities the Company proposes to
> sell, and (iii) third, to the extent an amount of additional securities are to
> be included in the registration, all other securities requested to be included
> in such registration pursuant to the exercise of other piggyback registration
> rights granted by the Company, allocated on a pro rata basis.
> 
>         11.3     Undertakings of the Company. The Company agrees: (i) not to
> effect any public sale or distribution (including sales pursuant to Rule 144
> under the Securities Act) of its equity securities, or any securities
> convertible into or exchangeable or exercisable for such securities, during
> the seven days prior to and during the 90-day period beginning on the
> effective date of any underwritten Piggyback Registration unless the Holder
> and the underwriters managing the registered public offering otherwise agree,
> and (ii) to provide in any agreements pursuant to which equity securities of
> the Company, or any securities convertible into or exchangeable or exercisable
> for such securities, are or have been purchased, acquired or received (other
> than in a registered public offering) that each holder of such securities
> agree that if such holder owns at least one percent (on an as converted
> fully-diluted basis) of the Common Stock or Common Stock Equivalents
> (including any securities convertible into or exchangeable or exercisable for
> Common Stock) of the Company such holder shall not effect any public sale or
> distribution (including sales pursuant to Rule 144 under the Securities Act)
> of any such shares or securities for the period of time requested by the
> managing underwriter in connection with any underwritten Piggyback
> Registration, which period shall not exceed 90 days, unless the Holder and the
> managing underwriters of the registered public offering otherwise agree.
> 
>         11.4 Registration Procedures. Whenever the holders of Registrable
> Securities have requested that any Registrable Securities be registered
> pursuant to this Agreement, the Company will use its reasonable best efforts
> to effect the registration and the sale of such
> 
> 
> 
> 5
> 
> --------------------------------------------------------------------------------
> 
> Registrable Securities in accordance with the intended method of disposition
> therefor, and pursuant thereto, the Company will, as expeditiously as
> possible, do all of the following:
> 
>                     (1)        REGISTRATION STATEMENT.  Prepare and file with
> the U.S. Securities and Exchange Commission (the “SEC”) a registration
> statement with respect to such Registrable Securities and use its reasonable
> best efforts to cause such registration statement to become effective
> (provided that before filing a registration statement or prospectus or any
> amendments or supplements thereto, the Company will furnish to the counsel
> selected by the holders of a majority of the Registrable Securities covered by
> such registration statement copies of all such documents proposed to be filed,
> which documents will be subject to the review and approval of such counsel)
> and use its reasonable best efforts to avoid the issuance of (or if issued,
> obtain the withdrawal of) any order suspending the effectiveness of a
> registration statement, or the lifting of any suspension of the qualification
> (or exemption from qualification) of any of the Registrable Securities for
> sale in any jurisdiction as soon as possible;
> 
>                     (2)        AMENDMENTS & SUPPLEMENTS.  Prepare and file
> with the SEC such amendments and supplements to such registration statement
> and the prospectus used in connection therewith as may be necessary to keep
> such registration statement effective for a period necessary to comply with
> the provisions of the Securities Act with respect to the disposition of all
> securities covered by such registration statement during such period in
> accordance with the intended methods of disposition by the sellers thereof,
> which period shall not be less than six months;
> 
>                     (3)        FURNISH COPIES. Furnish to each seller of
> Registrable Securities such number of copies of such registration statement,
> each amendment and supplement thereto, the prospectus included therein
> (including each preliminary prospectus) and such other documents as such
> seller may reasonably request in order to facilitate the disposition of the
> Registrable Securities covered by such registration statement;
> 
>                     (4)        BLUE-SKY COMPLIANCE. Use its reasonable best
> efforts to register or qualify such Registrable Securities under such other
> securities or blue sky laws of such United States jurisdictions as any seller
> reasonably requests and do any and all other acts and things which may be
> reasonably necessary or advisable to enable such seller to consummate the
> disposition in such jurisdictions of the Registrable Securities owned by such
> seller (provided that the Company will not be required to (i) qualify
> generally to do business in any jurisdiction where it would not otherwise be
> required to qualify for this subparagraph, (ii) subject itself to taxation in
> any such jurisdiction, or (iii) consent to general service of process in any
> such jurisdiction other than with respect to the registration, qualification
> or exemption therefrom of the Registrable Securities);
> 
>                     (5)        NOTIFICATIONS. Notify each seller of such
> Registrable Securities at any time when a registration statement related
> thereto is effective under the Securities Act, of the happening of any event
> as a result of which the prospectus included in such registration statement
> contains an untrue statement of a material fact or omits any fact necessary to
> make the statements therein not misleading in light of the circumstances then
> existing, and, at the request of any such seller, the Company will prepare a
> supplement or amendment to such prospectus so that, as thereafter delivered to
> the purchasers of such Registrable Securities, such
> 
> 
> 
> 6
> 
> --------------------------------------------------------------------------------
> 
> prospectus will not contain an untrue statement of a material fact or omit to
> state any fact necessary to make the statements therein not misleading;
> 
>                     (6)        LISTING. Cause such Registrable Securities to
> be eligible for trading over the Counter Bulletin Board or any other
> nationally recognized United States trading market on which similar securities
> of the same class issued by the Company are currently listed;
> 
>                     (7)        TRANSFER AGENT; REGISTRAR. Provide a transfer
> agent and registrar for all such Registrable Securities not later than the
> effective date of such registration statement;
> 
>                    (8)        UNDERWRITING AGREEMENTS, ETC. In the event of an
> underwritten public offering, enter into and perform its obligations under
> such customary agreements (including underwriting agreements in customary
> form) and take all such other actions as the holders of a majority of the
> Registrable Securities being sold or the underwriters, if any, reasonably
> request in order to expedite or facilitate the disposition of such Registrable
> Securities (including, without limitation, effecting a stock split or a
> combination of shares);
> 
>                     (9)        SUPPLY INFORMATION. Make available for
> inspection by any seller of Registrable Securities, underwriter participating
> in any disposition pursuant to such registration statement and any attorney,
> accountant or other agent retained by any such seller or underwriter, all
> financial and other records, pertinent corporate documents and properties of
> the Company, and cause the Company’s officers, directors, employees and
> independent accountants to supply all information reasonably requested by any
> such seller, underwriter, attorney, accountant or agent in connection with
> such registration statement; and
> 
>                     (10)        OBTAIN COLD COMFORT LETTER AND OPINIONS OF
> COUNSEL. Obtain a cold comfort letter from the Company’s independent public
> accountants and opinions of counsel from the Company’s attorneys, each in
> customary form and covering such matters as are customarily given or covered
> by independent public accountants and attorneys, as applicable, in an
> underwritten public offering of securities, addressed to the sellers.
> 
>         11.5     Registration Expenses. The Company shall bear and pay all
> expenses incurred in connection with any registration, filing or qualification
> of Registrable Securities with respect to the registrations pursuant to this
> Section 11, including, without limitation, all registration, filing and
> qualification fees, printing and accounting fees, listing fees and expenses,
> fees and expenses of compliance with securities or blue sky laws, fees and
> disbursements of counsel for the Company and the reasonable fees and
> disbursements of one counsel for the sellers of Registrable Securities.
> Underwriting discounts and commissions relating to Registrable Securities will
> be borne and paid ratably by the sellers of such Registrable Securities.
> 
>       11.6     Indemnification Provisions.
> 
>          (1)        INDEMNITY OF HOLDERS OF REGISTRABLE SECURITIES. The
> Company agrees to indemnify, to the extent permitted by law, each holder of
> Registrable Securities, its officers and directors and each Person who
> controls each such holder (within the meaning of the Securities Act) against
> all losses, claims, damages, liabilities and expenses
> 
> 
> 
> 7
> 
> --------------------------------------------------------------------------------
> 
> caused by any untrue or alleged untrue statement of material fact contained in
> any registration statement, prospectus or preliminary prospectus or any
> amendment thereof or supplement thereto or any omission or alleged omission of
> a material fact required to be stated therein or necessary to make the
> statements therein not misleading, except insofar as the same are caused by or
> contained in any information furnished in writing to the Company or any
> underwriter by such holder expressly for use therein or by such holder’s
> failure to deliver to the Company in writing the information and affidavits
> required by subsection (2) of this Section 11.6 after the Company has
> furnished such holder with a sufficient number of copies of the registration
> statement or prospectus or any amendments or supplements thereto.
> 
>                     (2)        DISCLOSURE AND INDEMNIFICATION BY HOLDERS OF
> REGISTRABLE SECURITIES. In connection with any registration statement in which
> a holder of such Registrable Securities is participating, each such holder
> will furnish to the Company in writing such information and affidavits
> relating to disclosure concerning such holder required to be included in the
> registration statement as the Company reasonably requests for use in
> connection with any such registration statement or prospectus and, to the
> extent permitted by law, will indemnify the Company, its directors and
> officers and each person who controls the Company (within the meaning of the
> Securities Act) against any losses, claims, damages, liabilities and expenses
> resulting from any untrue statement of material fact contained in the
> registration statement, prospectus or preliminary prospectus or any amendment
> thereof or supplement thereto or any omission of a material fact required to
> be stated therein or necessary to make the statements therein not misleading,
> but only to the extent that such untrue statement or omission is contained in
> any information or affidavit so furnished in writing by such holder; provided,
> however, that the obligation to indemnify will be several, not joint and
> several, among such holders; and provided, further, however that the liability
> of each holder will be in proportion to and limited to the net amount received
> by such holder from the sale of Registrable Securities pursuant to such
> registration statement.
> 
>                     (3)        NOTICE AND DEFENSE. Any person entitled to
> indemnification hereunder will: (i) give prompt written notice to the
> indemnifying party of any claim with respect to which it seeks
> indemnification, and (ii) unless in the reasonable opinion of such indemnified
> party’s counsel a conflict of interest between such indemnified and
> indemnifying parties may exist with respect to such claim, permit such
> indemnifying party to assume the defense of such claim with counsel reasonably
> satisfactory to the indemnified party. The failure to give timely notice will
> not relieve the receiving party of any obligation unless such delay unduly
> prejudices such party’s ability to defend such claim. If such defense is
> assumed, the indemnifying party will not be subject to any liability for any
> settlement or omission made by the indemnified party without its consent (but
> such consent will not be unreasonably withheld) and an indemnified party will
> not be subject to any liability for any settlement or omission made by the
> indemnifying party without its consent (but such consent will not be
> unreasonably withheld). An indemnifying party who is not entitled to, or
> elects not to, assume the defense of a claim will not be obligated to pay the
> fees and expenses of more than one counsel for all parties indemnified by such
> indemnifying party with respect to such claim, unless in the reasonable
> judgment of any indemnified party a conflict of interest may exist between
> such indemnified party and any other of such indemnified parties with respect
> to such claim.
> 
> 
> 
> 8
> 
> --------------------------------------------------------------------------------
> 
> 
> 
>                     (4)        CONTINUING AND SURVIVING OBLIGATIONS; RIGHT OF
> CONTRIBUTION. The indemnification provided for under this Warrant will remain
> in full force and effect regardless of any investigation made by or on behalf
> of the indemnified party or any officer, director or controlling person of
> such indemnified party and will survive the transfer of securities after the
> completion of any offering. The Company also agrees to make such provisions,
> based on its relative fault, for contribution to such party in the event the
> Company’s indemnification is unavailable for any reason. The relative fault of
> the Company and the selling holder shall be determined by reference to, among
> other things, whether the untrue statement or alleged untrue statement of a
> material fact or the omission or alleged omission to state a material fact
> relates to information supplied by the Company or the selling holder and the
> parties’ relative intent, knowledge, access to information and opportunity to
> correct or prevent such statement or omission.
> 
>         11.7     Rule 144 Requirements. With a view to making available the
> benefits of certain rules and regulations of the SEC which may at any time
> permit the sale of the Registrable Securities to the public without
> registration, the Company agrees to: (1) make and keep public information
> available, as defined for purposes of Rule 144 under the Securities Act, (2)
> use its reasonable best efforts to file with the SEC in a timely manner all
> reports and other documents required of the Company to be filed under the
> Securities Act and the Securities Exchange Act of 1934, as amended (the
> “Exchange Act”) (at all times after it has become subject to such reporting
> requirements), and (3) furnish to any holder of Registrable Securities, upon
> request, a written statement by the Company as to its compliance with the
> reporting requirements of Rule 144 under the Securities Act and of the
> Securities Act (at any time following the close of the first sale of
> securities by the Company pursuant to a registration statement) and the
> Exchange Act (at any time after it has become subject to such reporting
> requirements), a copy of the most recent annual or quarterly report of the
> Company and such other reports and documents of the Company as such holder may
> reasonable request to avail itself of any similar rule or regulation of the
> SEC allowing it to sell any such securities without registration.
> 
>         11.8     Mergers, Etc. The Company shall not, directly or indirectly,
> enter into any Reorganization, Change of Control or other merger,
> consolidation, reorganization or similar transaction in which the Company
> shall not be the surviving Company unless the proposed surviving Company
> shall, prior to such transaction, agree in writing to assume the obligations
> of the Company under Section 11 of this Warrant, and for that purpose
> references hereunder to “Registrable Securities” shall be deemed to be
> references to the securities that a Holder would be entitled to receive in
> exchange for Registrable Securities under and/or in connection with any such
> transaction; provided, however, that the provisions of this Warrant shall not
> apply in the event of any such transaction in which the Company is not the
> surviving Company if all Holders holding Registrable Securities are entitled
> to receive in exchange for all of their Registrable Securities consideration
> consisting solely of (i) cash, (ii) securities of the acquiring Company that
> may be immediately sold to the public without registration under the
> Securities Act, or (iii) securities of the acquiring Company that the
> acquiring Company has agreed to register, and actually does register, for
> resale to the public pursuant to the Securities Act contemporaneously with
> consummation of the transaction.
> 
> 
> 
> 9
> 
> --------------------------------------------------------------------------------
> 
> 
> 
>       11.9     Miscellaneous.
> 
>                     (1)        ADJUSTMENTS AFFECTING REGISTRABLE SECURITIES.
> The Company will not take any action, or permit any change to occur, with
> respect to its securities which would materially and adversely affect the
> ability of the Holders to include Registrable Securities in a registration
> undertaken pursuant to this Warrant or which would materially and adversely
> affect the marketability of Registrable Securities in any registration.
> 
>                     (2)        OTHER REGISTRATION RIGHTS. Except as provided
> in this Warrant, the Company has not granted and will not grant to any Person
> the right to request the Company to register any equity securities of the
> Company, or any securities convertible or exchangeable into or exercisable for
> such securities or any other Common Stock Equivalents, without the prior
> written consent of the holders of a majority of the Registrable Securities.
> 
>                     (3)        REMEDIES. Any Person having rights under this
> Section 11 will be entitled to enforce such rights specifically (without
> posting any bond or other security), to recover damages caused by reason of
> any breach of any provision of this Section 11, and to exercise all other
> rights granted by law other than injunctive relief with respect to a
> registration statement in which such Person does not participate.
> 
> 12.     Exercise Procedure. To exercise this Warrant, the Holder must deliver
> to the principal office of the Company (prior to the Expiration Date) this
> Warrant, the subscription substantially in the form of Exhibit A attached
> hereto and the Exercise Price for the Warrant Shares being purchased. The
> Holder may deliver the Exercise Price by any of the following methods, at its
> option: (i) in legal tender, (ii) by bank cashier’s or certified check, (iii)
> by wire transfer to an account designated by the Company, or (iv) in
> accordance with Section 13. Upon exercise, the Company, at its sole expense
> (including the payment by the Company of any documentary, stamp, issue or
> transfer taxes), will issue and deliver to Holder, within 1 Business Day after
> the date on which the Holder exercises this Warrant, certificates for the
> Warrant Shares purchased upon exercise of this Warrant. The Warrant Shares so
> purchased shall be deemed issued, and the Holder deemed the holder of record
> of such Warrant Shares, as of 9:00 am (New York City time) on the date on
> which the Holder exercises this Warrant. The Company shall pay any and all
> documentary, stamp or issue, transfer or similar taxes payable in respect of
> the issue or delivery of the Warrant Shares. This Warrant may be exercised in
> whole or in part and in the event this Warrant is partially exercised, the
> Company shall forthwith issue and deliver to the Holder a new Warrant of like
> tenor to purchase that number of Warrant Shares with respect to which such
> partial exercise did not apply.
> 
> 13.     Cashless Payment. In lieu of paying the applicable Exercise Price by
> legal tender, check, or wire transfer, the Holder may elect to receive, upon
> any exercise of this Warrant, that number of Warrant Shares equal to the
> quotient obtained by dividing:
> 
>   [(A-B)(X)]  by (A), where:
> 
>   A =  the Fair Market Value of a share of Common Stock on the date of
> exercise;
> 
>   B =  the Exercise Price for a share of Common Stock;
> 
> 
> 
> 
> 10
> 
> --------------------------------------------------------------------------------
> 
> 
> 
>   X =  the number of Warrant Shares (equal to or less than the number of
> Warrant Shares then issuable hereunder) as to which this Warrant is being
> exercised.
> 
> 
> 14.     Sale of Warrant or Warrant Shares. Neither the issuance of this
> Warrant nor the issuance of any of the Warrant Shares upon exercise of this
> Warrant have been registered under the Securities Act or the Exchange Act or
> under the securities laws of any state. The issuance of the Warrant Shares
> upon exercise of this Warrant shall be subject to compliance with all
> applicable federal and state securities laws. Neither this Warrant nor any of
> the Warrant Shares (when issued) may be sold, assigned, transferred, pledged
> or hypothecated or otherwise disposed of except: (i) as permitted by any
> effective registration statement under the Securities Act and such
> registration or qualification as may be required under the securities laws of
> any state in question, or (ii) as permitted by an exemption from such
> registration and/or qualification requirements under the Securities Act and
> the securities laws of any state or if any such registration and/or
> qualification is not required. For so long as any Warrant Shares are
> Registrable Securities, the Company shall cause each certificate evidencing
> any such Warrant Shares to bear the following legend:
> 
> > THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> > THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY APPLICABLE
> > SECURITIES LAWS OF ANY STATE, AND MAY NOT BE OFFERED, SOLD, ASSIGNED,
> > TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE
> > OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND SUCH REGISTRATION
> > OR QUALIFICATION AS MAY BE NECESSARY UNDER THE SECURITIES LAWS OF ANY STATE,
> > OR AN EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION REQUIREMENTS UNDER
> > THE ACT OR SUCH STATE LAW.
> 
> 15.     Put Right.
> 
>     (a)        Exercise of Put. At any time and from time to time during the
> Put Period, the Holder shall have the right to require the Company to
> repurchase (the “Put”) (i) all or part of this Warrant, and/or (ii) all or
> part of the Warrant Shares held by the Holder, at an aggregate price equal to
> the aggregate number of Warrants and Warrant Shares specified in the Put
> Notice multiplied by the Purchase Price (such aggregate amount, being the “Put
> Amount”), by delivering a written notice specifying the portion of the Warrant
> and/or the number of Warrant Shares to be purchased (the “Put Notice”).
> Notwithstanding and without limiting any other provision of this Warrant, the
> Holder shall have the right to exercise the Put, in whole or in part, in
> connection with and upon each and every occurrence and/or consummation of any
> of the following: (i) Event of Default and/or (ii) payment or prepayment in
> full of all Obligations.
> 
>     (b)        Closing. Upon the delivery of any Put Notice, the Company shall
> in good faith promptly determine the Purchase Price (including, if applicable,
> the Fair Market Value and Formula Price of the portion of the Warrant or the
> number of Warrant Shares to be
> 
> 
> 
> 11
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> purchased), and, within five (5) Business Days after its receipt of the Put
> Notice, the Company will purchase, and the Holder will sell, the Warrants and
> Warrant Shares specified in the Put Notice (the “Put Closing”). At each Put
> Closing, the Holder shall surrender this Warrant if being repurchased in whole
> or in part and deliver to the Company certificates representing any Warrant
> Shares to be repurchased by the Company, in each case without any
> representation or warranty (other than that Holder has good and valid title
> thereto and the power and authority to surrender such Warrant and/or Warrant
> Shares), and the Company shall deliver to the Holder the total Put Amount for
> the portion of the Warrant and/or number of Warrant Shares being repurchased
> by the Company by cashier’s or certified check payable to the Holder or by
> wire transfer of immediately available funds to a bank account designated by
> the Holder. In the event this Warrant or the Warrant Shares are partially
> repurchased at any Put Closing, the Company shall forthwith issue and deliver
> to the Holder a new certificate evidencing, or, as applicable, a new Warrant
> of like tenor to purchase that number of shares with respect to which such
> partial repurchase did not apply.
> 
>     (c)        Survival. Notwithstanding anything to the contrary in this
> Warrant, the terms of this Section 15, if not then fully exercised by the
> Holders, shall survive in full the exercise of this Warrant and/or each and
> every of the following: (i) public offering of securities of the Company
> (including, without limitation, an IPO), (ii) Value Event, (iii) Event of
> Default, and/or (iv) payment or prepayment in full of the Obligations.
> 
> 16.     Transfer. The Company will register this Warrant on its books and keep
> such books at its offices. To effect a transfer permitted by clause (ii) under
> Section 14 hereof, the Holder must present (either in person, or by duly
> authorized attorney) written notice substantially in the form of Exhibit B
> attached hereto. To prevent a transfer in violation of Section 14, the Company
> may issue appropriate stop orders to its transfer agent.
> 
> 17.     Replacement of Warrant. If the Holder provides evidence that this
> Warrant or any certificate or certificates representing the Warrant Shares
> have been lost, stolen, destroyed or mutilated, the Company (at the request
> and expense of the Holder) will issue a replacement warrant or certificates
> evidencing such Warrant Shares, as applicable, upon reasonably satisfactory
> indemnification by the Holder (if required by the Company).
> 
> 18.     Governing Law. The laws of the State of Delaware (other than its
> conflict of law rules) govern this Warrant.
> 
> 19.     Information Covenants.
> 
>     (a)        Notice of Stockholder Meetings. If a meeting of the
> stockholders of the Company is called or if consents of the Company’s
> stockholders are solicited to consider and take action on a proposal for (i)
> the declaration of a dividend or payment of a distribution with respect to the
> Common Stock, (ii) the voluntary dissolution, liquidation or winding up of the
> Company, (iii) the issuance of shares of Common Stock or any Common Stock
> Equivalents, (iv) any Change of Control, IPO or Reorganization, or (v) any
> other action, then the Company send written notice thereof to each Holder at
> least five (5) Business Days prior to the record date for determining
> stockholders entitled to vote at such meeting or to take action with respect
> to such consent.
> 
> 
> 
> 12
> 
> --------------------------------------------------------------------------------
> 
> 
> 
>     (b)        Cooperation. The Company shall cooperate with each Holder and
> each holder of Warrant Shares in supplying such information as may be
> reasonably necessary for such Person to complete and file any information
> reporting forms presently or hereafter required by the SEC and/or any other
> Governmental Authority as a condition to the availability of an exemption
> under the Securities Act and any applicable state securities law for the sale
> or purchase of this Warrant or any Warrant Shares.
> 
>     (c)        Financial Statements; Other Covenants. At any time while any
> part of this Warrant is exercisable or outstanding or any Warrant Shares are
> outstanding, the Company shall provide to each Holder and each holder of
> Warrant Shares, within five (5) Business Days of their completion, the
> financial statements required to be delivered to Lender pursuant to of the
> Loan Agreement.
> 
>     (d)        Proper Books and Records. The Company covenants that it will,
> and will cause its Subsidiaries to, keep proper books and records in which
> full, true and correct entries in conformity with generally accepted
> accounting principles shall be made of all dealings and transactions in
> relation to its business and activities.
> 
> 20.     Notice. All notices and other communications given to or made under
> this Warrant shall be in writing and shall be given to the Company at its
> address set forth in the Loan Agreement and to Holder at its address shown on
> the books of the Company, or at such other address as such party may hereafter
> specify in a notice given in the manner required under this Section 20, and
> shall be given only by, and shall be deemed to have been received upon: (i)
> registered or certified mail, return receipt requested, on the date on which
> such received as indicated in such return receipt, (ii) delivery by a
> nationally recognized overnight courier, one (1) Business Day after deposit
> with such courier, or (iii) facsimile or electronic transmission, in each case
> upon telephone or further electronic communication from the recipient
> acknowledging receipt (whether automatic or manual from recipient), as
> applicable.
> 
> 21.     Change of Control. The Company shall not, directly or indirectly,
> enter into any Change of Control, Reorganization, IPO or merger,
> consolidation, reorganization or similar transaction in which the Company
> shall not be the surviving Company unless the proposed surviving Company
> shall, prior to such transaction, agrees in writing to assume the obligations
> of the Company under this Warrant in form and substance reasonably acceptable
> to Holder.
> 
> 22.     Miscellaneous. As of the date hereof, CS Equity and/or its Affiliates
> provide financing to the Company and its Affiliates under the Loan Agreement.
> The obligations and indebtedness owing by the Company and its Affiliates under
> the Loan Agreement are (i) guaranteed by the Company and various subsidiaries
> of the Company and (ii) secured by the assets of the Company and various
> subsidiaries of the Company. Notwithstanding anything to the contrary, nothing
> in this Warrant shall affect, limit or impair the rights and remedies of CS
> Equity or any other Affiliate in their capacity as a lender to the Company or
> any of its subsidiaries pursuant to the Loan Agreement. Without limiting the
> generality of the foregoing, CS Equity and any other Affiliate, in exercising
> its rights as a lender, including making its decision on whether to foreclose
> on any collateral security, will have no duty to consider (i) its status as a
> shareholder of the Company, or (ii) any duty it may have to any direct or
> indirect
> 
> 
> 
> 13
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> shareholder or warrant holder of the Company, except as may be required under
> the applicable loan documents or by commercial law applicable to creditors
> generally.
> 
> 23.     Assignment; Registration of Transfer. This Warrant and the Warrant
> Shares may be assigned or transferred by the Holder. This Warrant may not be
> assigned by the Company. This Warrant shall be binding on and inure to the
> benefit of the parties hereto and their respective permitted successors and
> assigns. Subject to the preceding sentence, nothing in this Warrant shall be
> construed to give to any Person other than the Company and the Holder any
> legal or equitable right, remedy or cause of action under this Warrant. This
> Warrant may be amended or modified only in writing signed by the Company and
> the Holder and their permitted successors and assigns. Upon any assignment of
> this Warrant, a new warrant in substantially the form of this Warrant (any
> such new warrant, a “New Warrant”), evidencing the portion of this Warrant so
> transferred shall be issued to the transferee and a New Warrant evidencing the
> remaining portion of this Warrant not so transferred, if any, shall be issued
> to the transferring Holder. The acceptance of the New Warrant by the
> transferee thereof shall be deemed the acceptance by such transferee of all of
> the rights and obligations of a Holder.
> 
> [Remainder of this page intentionally left blank]
> 
> [signature appears on following page]
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 14
> 
> --------------------------------------------------------------------------------
> 
> 
> 
>         IN WITNESS WHEREOF, the Company has caused this Warrant to be signed
> on its behalf, in its corporate name, by its President, and its corporate seal
> to be hereunto affixed and the said seal to be attested by its Secretary, as
> of the date first written above.
> 
>   TELTRONICS, INC.,
> a Delaware corporation
> 
> Attest:    /s/ Russell R. Lee III                          
>                Russell R. Lee, III, Secretary By:    /s/ Ewen R. Cameron
>                          
>           Ewen R. Cameron, President
> 
> Agreed and Accepted:
> 
> CS EQUITY LLC,
> a Delaware limited liability company
> 
> 
> By: ____________________
> Name:___________________
> Title: __________________
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 15
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Exhibit A
> 
> IRREVOCABLE SUBSCRIPTION
> 
> To:   _______________________
> 
>         The undersigned hereby elects to exercise its right under the attached
> Warrant by purchasing ____ shares of the Common Stock, and hereby irrevocably
> subscribes to such issue. The certificates for such shares shall be issued in
> the name of:
> 
>      _________________________
>           (Name)
> 
>      _________________________
>           (Address)
> 
>      _________________________
>           (Taxpayer Number)
> 
> 
>           and delivered to:
> 
>      _________________________
>           (Name)
> 
>      _________________________
>           (Address)
> 
> 
> 
> [ballot.jpg] PAYMENT EXERCISE: The aggregate Exercise Price of $____ per share
> is enclosed.
> or
> 
> [ballot.jpg]  CASHLESS EXERCISE: In lieu of payment of the aggregate Exercise
> Price hereof, the attached Warrant is being exercised in accordance with
> Section 13 of the attached Warrant.
> 
> Date:_______________
> 
> 
>   Signed: ________________________________________
> (Name of Holder, Please Print)
> 
> ________________________________________
> (Address)
> 
> ________________________________________
> (Signature)
> 
> 
> 
> 
> 
> A-1
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Exhibit B
> 
> ASSIGNMENT
> 
>         For value received, the undersigned hereby sells, assigns and
> transfers unto:
> 
> 
>         _________________________
>         (Name)
> 
> 
> 
>         _________________________
>         (Address)
> 
> the attached Warrant, together with all right, title and interest therein to
> purchase __ shares of the Common Stock, and does hereby irrevocably appoint
> _______________________ as attorney-in-fact to transfer said Warrant on the
> books of _______________________, with full power of substitution in the
> premises.
> 
>         Done this ______ day of ____________ 20____.
> 
>   _________________________
> (Signature)
> 
> 
> _________________________
> (Name and title)
> 
> 
> _________________________
> 
> _________________________
> (Address)
> 
> 
> 
> 
> 
> 
> B-1
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> SCHEDULE 1 TO WARRANT
> 
> “Common Stock” means the common stock, par value $0.01 per share, of the
> Company.
> 
> 
> “Common  Stock  Deemed Outstanding” means, at any given time, the sum of: (i)
> the number of shares of Common Stock outstanding at such time, plus (ii) the
> full number of shares of Common Stock issuable upon conversion, exercise, or
> exchange of any Common Stock Equivalents outstanding at such time.
> 
> 
> “Common Stock Equivalent”   means any security of the Company that is directly
> or indirectly convertible, exercisable, or exchangeable into Common Stock or
> any other Common Stock Equivalent at any time.
> 
> 
> “Consideration” means: (i) if the Company issues Common Stock, the gross
> proceeds received by the Company for each such share of Common Stock; (ii) if
> the Company issues Common Stock Equivalents, the gross proceeds received by
> the Company for each such Common Stock Equivalent, plus the minimum aggregate
> amount of gross proceeds, if any, payable to the Company upon exchange or
> conversion of each such Common Stock Equivalent; (iii) if the Company issues
> options or rights to subscribe for or to purchase Common Stock or Common Stock
> Equivalents, the gross proceeds, if any, received by the Company for each such
> option or right, plus the minimum aggregate amount of gross proceeds, if any,
> payable to the Company upon exercise of each such option or right and upon
> further exchange or conversion of each such Common Stock Equivalent into which
> such option or right was exercised or converted; (iv) if the Company issues a
> combination of securities consisting of Common Stock or Common Stock
> Equivalents and other securities of the Company, and if the amount of gross
> proceeds allocable to the Common Stock or Common Stock Equivalents is not
> determinable on its face at the time of such issuance, the portion of gross
> proceeds received by the Company, as determined in good faith by the Company’s
> Board of Directors; and (v) if the Company receives any non-cash
> consideration, the fair value of the non-cash consideration, as determined in
> good faith by the Company’s Board of Directors.
> 
> 
> “Dilutive Transaction” means any transaction (other than Exempt Transactions)
> where the Company does any of the following, based on a Per Share Price which
> is less than the Non-Dilutive Price: (i) issues or sells any options, warrants
> or other rights to purchase or otherwise acquire any Common Stock or any
> Common Stock Equivalent; or (ii) decreases the subscription, exercise,
> conversion or exchange price of the securities described in (i) whether or not
> issued or sold initially at a Per Share Price in excess of the Non-Dilutive
> Price.
> 
> 
> “EBITDA” shall have the meaning given such term in the Loan Agreement.
> 
> 
> “Employee Options”  means options to purchase shares of Common Stock at a
> price not less than Fair Market Value (other than non-executive stock option
> plans that emit the purchase of shares of Common Stock of 85% of Fair Market
> Value) issued by the Company pursuant to an employee stock option plan
> approved by the shareholders and Board of Directors of the Company to
> employees of, consultants to, contractors with, or members of the Board
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> 
>     of Directors of, the Company, in connection with or as compensation for
> the performance of services to the Company.
> 
> 
> “Employee Option Shares” means shares of Common Stock into which Employee
> Options are exercisable.
> 
> 
> “Equity Infusion” means any cash investment or investments in the equity
> securities of the Company after the date of this Warrant which in the
> aggregate equals or exceeds $5,000,000.
> 
> 
> “Exempt Transaction” means any transaction where the Company: (i) issues any
> Common Stock upon conversion or exercise of securities outstanding or issued
> as of the date hereof; (ii) issues any Common Stock upon exercise of this
> Warrant; (iii) issues equity securities as a dividend or upon a stock split;
> or (iv) issues Employee Options to acquire Employee Option Shares in the
> aggregate not exceeding the lesser of (A) 10% of the Common Stock Deemed
> Outstanding (on an as converted, fully diluted basis) as of the date hereof,
> and (B) 10% of the Common Stock Deemed Outstanding (on an as converted, fully
> diluted basis) as of the date of issuance of any such share of Common Stock or
> Common Stock Equivalent.
> 
> 
> “Fair Market Value”  of a share of Common Stock means:
> 
>       (i)   if the Common Stock is listed on a national securities exchange or
> admitted to unlisted trading privileges on such exchange or listed for trading
> on the NASDAQ NMS maintained by the National Association of Securities
> Dealers, Inc., the average of the last reported sale price of a share of the
> Common Stock on each of the five (5) trading days in the period immediately
> preceding and including the last trading day prior to the date of
> determination (or the average closing bid and asked prices for such day if no
> such sale is made on such day);
> 
> 
>       (ii)   if clause (i) does not apply, and if the prices are reported by
> the National Quotation Bureau, Inc., the average of the mean of the last
> reported bid and asked prices reported on each of the five (5) trading days in
> the period immediately preceding and including the last trading day prior to
> the date of determination;
> 
> 
>       (iii)   if clauses (i) and (ii) do not apply, and if the transaction
> involves the sale by the Company of securities to unaffiliated third parties
> (utilizing the services of an investment banker acceptable to Holder), the
> applicable per share price in such transaction; and
> 
> 
>     (iv)   in all other cases as determined in good faith by the Board of
> Directors of the Company and approved by the Holder; provided that if the
> Holder does not approve such determination by the Board of Directors, the Fair
> Market Value shall be determined based on earnings and book value and other
> appropriate items in accordance with the following procedure: (A) the Holder
> will recommend three qualified, independent appraisers to the Company; and (B)
> the Company will select one of the three appraisers (to be
> 
> 
> 
> (ii)
> 
> --------------------------------------------------------------------------------
> 
> 
> 
>   compensated by the Company) to determine a value, which value will be the
> “Fair Market Value”. All appraisal costs will be paid by the Company.
> 
> 
>         For all purposes, the Company and the Holder agree that the Fair
> Market Value of the Warrants or Warrant Shares, as the case may be, shall be
> determined without any reduction in value for lack of control or the inherent
> lack of liquidity of non-public minority interests.
> 
> “Formula Price” means the quotient obtained by dividing (i) five times
> consolidated EBITDA of the Company, plus cash balances of the Company, minus
> outstanding debt for borrowed money of the Company, by (ii) the number of
> shares of Common Stock Deemed Outstanding (calculated on an as-converted,
> fully diluted basis) on the date of such notice.
> 
> 
> “IPO” means an initial public offering and sale of equity securities by the
> Company, which securities are registered under the Securities Act of 1933, as
> amended (other than pursuant to a registration statement on Form S-8 or any
> successor form), and which offering and sale is underwritten by a nationally
> recognized investment bank.
> 
> 
> “Non-Dilutive Price” means the Fair Market Value of a share of Common Stock on
> the date of the Dilutive Transaction.
> 
> 
> “Other Securities” means any stock (other than Common Stock) and other
> securities of the Company or any other Person which the Holders at any time
> shall be entitled to receive, or shall have received, upon the exercise of the
> Warrants, in lieu of or in addition to the Common Stock, or which shall be
> issuable or shall have been issued in exchange for or in replacement of Common
> Stock or Other Securities pursuant to this Warrant.
> 
> 
> “Payment Date” means the date on which all of the Obligations have been
> irrevocably paid in full in cash and fully performed and the Loan Documents
> have been terminated.
> 
> 
> “Per Share Price” means the total Consideration for each share of Common Stock
> or Common Stock Equivalent issued or issuable by the Company in connection
> with a Dilutive Transaction.
> 
> 
> “Purchase Price” of a share of Common Stock means the Fair Market Value of the
> Warrants or Warrant Shares, as applicable, on the date of the Put Notice.
> 
> 
> “Put Period” means the period (i) commencing on the earliest of (A) the
> maturity and/or acceleration of any Obligations, (B) the occurrence of any
> Event of Default under the Loan Agreement, and/or (C) the Payment Date, and
> (ii) continuing until the Put Period Termination Date.
> 
> 
> “Put Period Termination Date" means, with respect to any Put Period, the
> earliest of (A) the Expiration Date, (B) (i) with respect to a Put Period
> commencing on the Payment Date, the date that is one year from the Payment
> Date and (ii) with respect to all other Put Periods, the 60th calendar day
> after the commencement of the Put Period, and (C) the date on which all of the
> Warrant Shares are transferable without limitation or restriction
> 
> 
> 
> 
> (iii)
> 
> --------------------------------------------------------------------------------
> 
>   by the holder thereof, whether pursuant to a registration statement or in a
> single brokerage transaction under the provisions of Rule 144 or any similar
> rule then in effect, at a price per share equal to or greater than the
> Purchase Price, provided that if the Company is prevented from closing the Put
> for any reason, the Put Period shall be tolled until such time as the
> restriction is lifted.
> 
> 
> “Registrable Securities” means: (i) all of the shares of Common Stock or Other
> Securities now held or hereafter acquired by the Holder, including (without
> limitation) shares of Common Stock constituting Warrant Shares, and (ii) all
> of the shares of Common Stock issued or issuable, directly or indirectly, with
> respect to the securities referred to in clause (i) by way of a stock dividend
> or stock split in connection with a combination of shares, recapitalization,
> merger, consolidation or other Reorganization or Change of Control. As to any
> particular Registrable Securities, such securities will cease to be
> Registrable Securities upon the earlier of (a) when they have been registered
> under the Securities Act, and registered and qualified under the securities
> laws of all applicable states, or (b) at such time as all of the Registrable
> Securities of a holder are transferable without limitation or restriction by
> the holder thereof in a single brokerage transaction under the provisions of
> Rule 144 or any similar rule then in effect.
> 
> 
> “Reorganization” means the Company, in any transaction or series of
> transactions, consolidates or merges with or into another Person, or sells all
> or substantially all of its assets or stock or other equity securities or
> enters into any other similar transaction, liquidation, recapitalization or
> reorganization (any such action, transaction or series of transactions
> resulting in any of the foregoing, a “Reorganization”).
> 
> 
> “Value Event” means the date of consummation of any (i) IPO, (ii) Equity
> Infusion, (iii) Change of Control, or (iv) a Reorganization.
> 
> 
> “Weighted Average Per Share Value” means the amount determined by performing
> the following calculation and rounding the resulting number to the nearest
> whole cent: Divide:
> 
> 
>      (i)       the sum of:
> 
> 
> (a)         the Non-Dilutive Price of a Warrant Share multiplied by the number
> of shares of Common Stock Deemed Outstanding immediately prior to the Dilutive
> Transaction, plus
> 
> 
> (b)         the aggregate Consideration, if any, received or to be received by
> the Company in connection with the Dilutive Transaction, by
> 
> 
>     (ii)        the number of shares of Common Stock Deemed Outstanding
> immediately after the Dilutive Transaction.
> 
> 
> 
> 
> 
> 
> 
> 
> 
> (iv)
> 
> 
> 
> --------------------------------------------------------------------------------